DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of solubilization in at least 14% acetonitrile at 2-85°C at a pH of less than 3.5 for at least 2 min in the reply filed on 2 Sept, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants have elected a specific set of solubilization conditions.  A search was made for these conditions, and references rendering them obvious were found.  As a result, claims 1, 3, and 15 were examined, and claims 2 and 5-14 were withdrawn from consideration.  While applicants have stated that they believe claims 2 and 10-14 read on the elected method, those claims list different ranges than applicants have elected and so are properly withdrawn.
During examination, a reference was found that rendered obvious a non-elected invention.  This reference is discussed below.

Claims Status
Claims 1-3 and 5-15 are pending.
Claims 1 and 8 have been amended.
Claims 2 and 5-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 Sept, 2021.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim three requires that the temperature be one of three overlapping temperature ranges; this is confusing to the point of indefiniteness (MPEP 2173.05(c)(I)).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 lists a Markush group of different temperature ranges.  However, there is no temperature allowed in claim 1, from which claim 3 depends, that is not allowed in claim 3, so this claim is not further limiting..  Applicant may cancel the claim(s), amend the claim(s) to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

first rejection
Claims 1, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al (EP 2813514, cited by applicants) in view of the webpage for Hielscher ultrasonic equipment (https://web.archive.org/web/20131125233138/https://www.hielscher.com/ultrasonic-dissolving-of-solids-in-liquids.htm, available online 2013), with evidentiary support from Oram (https://www.water-research.net/index.php/ph, downloaded 32 Sept, 2021).  Please note that this rejection does not read on applicant’s elected species.
st page, 2nd paragraph), meeting the pH limitations of claim 1.  At least one example discusses dissolving the crude peptide in acetonitrile/water at 30% (V/V), using ultrasound to dissolve, followed by filtration (paragraph 41).  The synthesis method is described very generally, but appears to be standard solid phase synthesis using Fmoc protection (paragraph 19).  No temperature is given, so this is presumed to be room temperature (approximately 20-25°C), which is well within the ranges claimed by applicants.  
The difference between this reference and the instant claims is that the concentration is slightly lower (V/V vs W/W, acetonitrile has a lower density than water) and does not specify the incubation time.
The webpage for Hielscher ultrasound equipment describes dissolving by stirring as inefficient, where ultrasound is more efficient.  This means that ultrasound would be considered an alternative to stirring (which reads on incubation).
While the percentage of acetonitrile is slightly lower than the claims for the given pH, small differences in concentration are not considered a patentable distinction, absent secondary considerations (MPEP 2144.05(II)(A)).  Thus, the combination of references render obvious claims 1 and 3.
There is no evidence that the authors of the paper used non-standard synthesis methods that would leave acetonitrile in the crude starting material, rendering obvious claim 15.


second rejection
Claims 1, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guryanov et al (J. Peptide. Sci. (2016) 22 p471-479) in view of the Anaspec paperwork on peptide solubility (https://www.parkerlab.org/wp-content/uploads/2016/06/PeptidesolubilityguidelinesFinal.pdf, available 2016), Yamamura et al (Drug Develop. Indust. Pharma (2000) 26(1) p1-6), Senderoff et al (J. Pharmacol. Sci. (1998) 87(2) p183-189, cited by applicants), and Shaw et al (Prot. Sci. (2001) 10 p1206-1215).  

Guryanov et al discuss a synthesis of liraglutide (title).  This is a GLP-1 analog (p471, 1st column, 2nd paragraph), which is useful for treating type II diabetes (p471, 1st column, 1st paragraph).  It was noted that the material has poor aqueous solubility, which hampers its purification and synthesis (p472, 2nd column, 5th paragraph).
	The difference between this reference and the instant claims is that it does not discuss using organic solvents to dissolve the material.
	The Anaspec guide to peptide solubility discusses adjusting the pH to attempt to improve solubility (1st page, 4th paragraph), and, for peptides with poor solubility or a tendency to aggregate, to use DMSO, DMF, or acetonitrile in water to dissolve, followed by dilution with buffer (p1, 6th paragraph and p2, 2nd paragraph).  Note that the reference teaches that acetonitrile, due to its volatility, should be used in concentrations of less than 50% 92nd page, 1st paragraph).  Gentle warming can be used (1st page, 2nd paragraph), but does not specify this is required.  This reference teaches adjusting pH and adding organic solvents to dissolve peptides with poor solubility.
	Yamamura et al discuss analysis of dissolution times by microcalorimetric curves (title).  This allows for determination of disintegration and dissolution times of solid drug formulations (title).  This reference teaches that dissolution is not instant, but is rather a multistep process that takes time.
	Senderoff et al discuss considerations in the synthesis of recombinant GLP-1 (title).  The material is subject to base catalyzed racemization (abstract), leading to a motivation to avoid raising the pH of solutions containing the material.
	Shaw et al discusses modifying charged residues on a polypeptide to modulate solubility (abstract).  Solubility is least at the isoelectric point, but will increase as pH is raised or lowered beyond that point (p1211, 2nd column, 2nd paragraph).  This reference teaches that it is not the increase or decrease of pH from neutral that affects solubility, but rather difference from the isoelectric point.
	Therefore, it would be obvious to manipulate the pH and to add acetonitrile to the liraglutide of Guryanov et al, to increase the solubility for easier synthesis and purification.  As this is a standard method for working with peptides, an artisan in this field would attempt this process with a reasonable expectation of success.

The Anaspec web page teaches standard methods for increasing the solubility of poorly soluble peptides, such as liraglutide, including manipulating both the pH and including organic solvents, such as acetonitrile.  Senderoff et al and Shaw et al render obvious lowering the pH, while Yamamura et al teach that it will take time to dissolve the material.  While these references do not discuss the exact parameters of applicant’s elected method, it teaches the general outline for optimizing these parameters.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II). There is a mention in the Anaspec web page of gentle warming, but the temperature is well within the range claimed by applicants.  Thus, the combination of references render obvious claims 1 and 3.
There is no evidence that the crude liraglutide mixture will have acetonitrile in it, rendering obvious claim 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1, 3, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 6,444,788 in view of the Anaspec paperwork on peptide solubility (https://www.parkerlab.org/wp-content/uploads/2016/06/PeptidesolubilityguidelinesFinal.pdf, available 2016), Yamamura et al (Drug Develop. Indust. Pharma (2000) 26(1) p1-6), Senderoff et al (J. Pharmacol. Sci. (1998) 87(2) p183-189, cited by applicants), and Shaw et al (Prot. Sci. (2001) 10 p1206-1215). 

Competing claim 1 discusses a solution phase process using GLP-1 peptides, while competing claim 4 specifies that the peptide be selected from a Markush group comprising Arg34Lys26(N-(ϒ-Glu-(N-hexadecanoyl))) (i.e. liraglutide).
The difference between the competing claims and the instant claims is that the competing claims do not discuss dissolution of the peptide.
The Anaspec guide to peptide solubility discusses adjusting the pH to attempt to improve solubility (1st page, 4th paragraph), and, for peptides with poor solubility or a tendency to aggregate, to use DMSO, DMF, or acetonitrile in water to dissolve, followed by dilution with buffer (p1, 6th paragraph and p2, 2nd paragraph).  Note that the reference teaches that acetonitrile, due to its volatility, should be used in concentrations of less than 50% nd page, 1st paragraph).  Gentle warming can be used (1st page, 2nd paragraph), but does not specify this is required.  This reference teaches adjusting pH and adding organic solvents to dissolve peptides with poor solubility.
	Yamamura et al discuss analysis of dissolution times by microcalorimetric curves (title).  This allows for determination of disintegration and dissolution times of solid drug formulations (title).  This reference teaches that dissolution is not instant, but is rather a multistep process that takes time.
	Senderoff et al discuss considerations in the synthesis of recombinant GLP-1 (title).  The material is subject to base catalyzed racemization (abstract), leading to a motivation to avoid raising the pH of solutions containing the material.
	Shaw et al discusses modifying charged residues on a polypeptide to modulate solubility (abstract).  Solubility is least at the isoelectric point, but will increase as pH is raised or lowered beyond that point (p1211, 2nd column, 2nd paragraph).  This reference teaches that it is not the increase or decrease of pH from neutral that affects solubility, but rather difference from the isoelectric point.
	Therefore, it would be obvious to manipulate the pH and to add acetonitrile to the liraglutide of the competing claims, to increase the solubility for easier synthesis and purification.  As this is a standard method for working with poorly solubile peptides, an artisan in this field would attempt this process with a reasonable expectation of success.
	Furthermore, it would be obvious to use lower pH rather than higher pH, as Senderoff et al suggests that raising the pH will promote the formation of side products, and Shaw et al teaches that lowering the pH below the isoelectric point would be expected to increase solubility.  As the science of pH and charges is well established, an artisan in this field would attempt this process with a reasonable expectation of success.

second rejection
Claims 1, 3, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No 8,067,554 in view of the Anaspec paperwork on peptide solubility (https://www.parkerlab.org/wp-content/uploads/2016/06/PeptidesolubilityguidelinesFinal.pdf, available 2016), . 

Competing claim 1 discusses a solution phase process using GLP-1 peptides, while competing claim 6 specifies that the peptide be selected from a Markush group comprising Arg34Lys26(N-(ϒ-Glu-(N-hexadecanoyl))) (i.e. liraglutide).
The difference between the competing claims and the instant claims is that the competing claims do not discuss dissolution of the peptide.
The Anaspec guide to peptide solubility discusses adjusting the pH to attempt to improve solubility (1st page, 4th paragraph), and, for peptides with poor solubility or a tendency to aggregate, to use DMSO, DMF, or acetonitrile in water to dissolve, followed by dilution with buffer (p1, 6th paragraph and p2, 2nd paragraph).  Note that the reference teaches that acetonitrile, due to its volatility, should be used in concentrations of less than 50% 92nd page, 1st paragraph).  Gentle warming can be used (1st page, 2nd paragraph), but does not specify this is required.  This reference teaches adjusting pH and adding organic solvents to dissolve peptides with poor solubility.
	Yamamura et al discuss analysis of dissolution times by microcalorimetric curves (title).  This allows for determination of disintegration and dissolution times of solid drug formulations (title).  This reference teaches that dissolution is not instant, but is rather a multistep process that takes time.
	Senderoff et al discuss considerations in the synthesis of recombinant GLP-1 (title).  The material is subject to base catalyzed racemization (abstract), leading to a motivation to avoid raising the pH of solutions containing the material.
	Shaw et al discusses modifying charged residues on a polypeptide to modulate solubility (abstract).  Solubility is least at the isoelectric point, but will increase as pH is raised or lowered beyond that point (p1211, 2nd column, 2nd paragraph).  This reference teaches that it is not the increase or decrease of pH from neutral that affects solubility, but rather difference from the isoelectric point.
	Therefore, it would be obvious to manipulate the pH and to add acetonitrile to the liraglutide of the competing claims, to increase the solubility for easier synthesis and purification.  As this is a standard method for 
	Furthermore, it would be obvious to use lower pH rather than higher pH, as Senderoff et al suggests that raising the pH will promote the formation of side products, and Shaw et al teaches that lowering the pH below the isoelectric point would be expected to increase solubility.  As the science of pH and charges is well established, an artisan in this field would attempt this process with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.